Exhibit 10.56(a)

AMENDMENT TO

LOAN AND SECURITY AGREEMENT

THIS AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is made
effective as of the 6th day of September, 2011, by and between VALVEXCHANGE,
INC., a Delaware corporation (the “Borrower”) and CRYOLIFE, INC., a Florida
corporation (together with its successors and assigns, the “Lender”).

R E C I T A L S:

The Borrower and the Lender have entered into that certain Loan and Security
Agreement dated as of July 6, 2011 (the “Loan Agreement”). Capitalized terms
used in this Amendment which are not otherwise defined in this Amendment shall
have the respective meanings assigned to them in the Loan Agreement.

The Borrower and the Lender wish to amend the Loan Agreement in certain
respects.

NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower and the Lender,
intending to be legally bound hereby, agree as follows:

SECTION 1. Recitals. The Recitals are incorporated herein by reference and shall
be deemed to be a part of this Amendment.

SECTION 2. Amendment. The Loan Agreement is hereby amended as set forth in this
Section 2:

(a) Subsection (b) of Section 6.13 of the Loan Agreement, is hereby deleted in
its entirety.

(b) Subsection (a)(v) of Section 4.1 of the Loan Agreement is hereby amended to
read as follows:

“(v) (A) A deposit account control agreement fully executed by and among Lender,
Borrower and KeyBank National Association or such other bank or other financial
institution at which any deposit accounts, securities accounts or commodities
accounts are held and (B) a legal opinion opining to such matters as Lender may
request in respect of such control agreements, including but not limited to the
corporate authority for and enforceability of such control agreements and the
creation and perfection of Lender’s security interest in the accounts set forth
in.”

SECTION 3. Conditions to Effectiveness. The effectiveness of this Amendment and
the obligations of the Lender hereunder are subject to the following conditions,
unless the Lender waives such conditions:

(a) receipt by the Lender from each of the parties hereto of a duly executed
original counterpart of this Amendment signed by such party; and



--------------------------------------------------------------------------------

(b) the fact that the representations and warranties of the Borrower contained
in Article V of the Loan Agreement and Section 5 of this Amendment shall be true
on and as of the date hereof.

SECTION 4. No Other Amendment. Except for the amendments set forth above, the
text of the Loan Agreement shall remain unchanged and in full force and effect.
This Amendment is not intended to effect, nor shall it be construed as, a
novation. The Loan Agreement and this Amendment shall be construed together as a
single agreement. Nothing herein contained shall waive, annul, vary or affect
any provision, condition, covenant or agreement contained in the Loan Agreement,
except as herein amended, nor affect or impair any rights, powers or remedies
under the Loan Agreement as hereby amended. The Lender does hereby reserve all
of its rights and remedies against all parties who may be or may hereafter
become secondarily liable for the repayment of the Note. The Borrower promises
and agrees to perform all of the requirements, conditions, agreements and
obligations under the terms of the Loan Agreement, as hereby amended, the Loan
Agreement being hereby ratified and affirmed. The Borrower hereby expressly
agrees that the Loan Agreement, as amended, is in full force and effect.

SECTION 5. Representations and Warranties. The Borrower hereby represents and
warrants to the Lender as follows:

(a) No Default or Event of Default, nor any act, event, condition or
circumstance which with the passage of time or the giving of notice, or both,
would constitute an Event of Default, under the Loan Agreement or any other Loan
Document has occurred and is continuing unwaived by the Lender on the date
hereof.

(b) The Borrower has the power and authority to enter into this Amendment and to
do all acts and things as are required or contemplated hereunder to be done,
observed and performed by it.

(c) This Amendment has been duly authorized, validly executed and delivered by
one or more authorized officers of the Borrower and constitutes the legal, valid
and binding obligations of the Borrower enforceable against the Borrower in
accordance with its terms, provided that such enforceability is subject to
general principles of equity.

(d) The execution and delivery of this Amendment and the Borrower’s performance
hereunder do not and will not require the consent or approval of any regulatory
authority or governmental authority or agency having jurisdiction over the
Borrower, nor be in contravention of or in conflict with the certificate of
incorporation or bylaws of the Borrower, or the provision of any statute, or any
judgment, order, indenture, instrument, agreement or undertaking, to which the
Borrower is party or by which the Borrower’s assets or properties are or may
become bound.

SECTION 6. Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.

 

2



--------------------------------------------------------------------------------

SECTION 7. Governing Law. This Amendment shall be construed in accordance with
and governed by the laws of the State of Georgia. This Amendment is intended to
be effective as an instrument executed under seal.

SECTION 8. Essence of Time. Time is of the essence of this Amendment.

SECTION 9. Fees and Expenses. Borrower hereby agrees that all fees and expenses
(including, but not limited to, reasonable legal fees of the Lender’s counsel)
incurred in connection with the preparation and execution of this Amendment
shall be borne by the Borrower.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers or representatives to execute
and deliver, this Amendment as of the day and year first above written.

 

BORROWER: VALVEXCHANGE, INC. By:  

/s/ Larry O. Blankenship

Name:  

Larry O. Blankenship

Title:  

CEO

[CORPORATE SEAL] LENDER: CRYOLIFE, INC. By:  

/s/ D. A. Lee

Name:  

D. A. Lee

Title:  

EVP, COO and CFO